Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 11-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (U.S. PGPUB 20170249745) in view of Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), and further in view of Bhatt et al. (U.S. PGPUB 20110119609).
With respect to claim 1, Fiala discloses a system for providing an augmented reality interface for sensor applications (paragraph 29, a remote control and/or augmented reality system for industry applications that provides industrial SCADA (industrial automation acronym for Supervisory Control And Data Acquisition) interaction, paragraph 163, a method of creating a wearable system appropriate for "augmented reality" or virtual reality graphics), comprising:
	a plurality of sensors (paragraph 244, The first example is an industrial facility where sensors and controls are wired up with a `SCADA` (Supervisory Control and Data Acquisition) system), wherein each sensor:
Each marker ID (e.g. 11,12,13) is attached to a graphics widget which provides the graphics and a `service` which provides the real time data such as flow rate, a transducer, or functional equivalent is used to obtain the flow rate) and a communication interface (paragraph 215, For industrial systems this information and control would be managed by a "service" for each industrial protocol, such as Modbus (.RTM. Schneider-Electric) or an OPC (.RTM. Matrikon) server);
is configured to gather sensor data for a machine (paragraph 149, FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery); and
has an associated machine-readable indicium (paragraph 29, Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, paragraph 215, Note marker ID#12 is connected to the flow rate widget shown in FIG. 43 (right). FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, paragraph 250, A marker is affixed to the relevant object and it is desired for the user to access the relevant bit of information from the control screen);
a camera, configured to capture imagery of a scene including a machine-readable indicium associated with a sensor of the plurality of sensors (paragraph 147, FIG. 10 shows an example of fiducial markers being used for remote control. Content shown depends on a fiducial marker seen by an outward facing video camera, Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers);
a processor (paragraph 20, a processor for processing a marker detection algorithm with the video or still image from the capture means), programmed to:
receive the camera imagery and recognize the machine-readable indicium (paragraph 29, Software, firmware, or hardware in said mobile device that can recognize said fiducial markers in the imagery captured by said mobile device's camera);
	receive sensor data from the at least one sensor of the plurality of sensors (paragraph 215, Each marker ID (eg. 11,12,13) is attached to a graphics `widget` which provides the graphics and a `service` which provides the real time data such as flow rate, flow rate is obtained from a sensor);
process the sensor data to generate a data visualization associated with the sensor of the plurality of sensors (paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, the flow rate is converted to generate a data visualization in numerical form);
determine a condition of the machine associated with the sensor based on the sensor data (paragraph 215, Each marker ID (eg. 11,12,13) is attached to a graphics `widget` which provides the graphics and a `service` which provides the real time data such as flow rate, paragraph 232, sensor data [57 degrees] indicates a machine type for measuring temperature, flow rate and temperature are conditions corresponding to the state of the machine);
FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle) and manual, blueprint, schematic information available (right) are shown in the visualization. Users see information such as logistics and control information that appears to exist near relevant objects), and the temperature of the machine (paragraph 220, The second and third embodiments are augmented reality systems where users see the computer generated graphics which appear to be connected to real world objects. The graphics contain useful information about the objects, such as temperature and pressure readings in an industrial setting, paragraph 232, sensor data (middle)),
present the data visualization on a data visualization display (paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate is shown as the data visualization display, paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle), and manual, blueprint, schematic information available (right) are shown in the visualization, said data is shown as the data visualization display),
wherein a type of the data visualization is indicative of a type of machine associated with the sensor (paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate indicates a machine type for measuring flow, paragraph 232, sensor data [57 degrees] indicates a machine type for measuring temperature);
Each marker ID (eg. 11,12,13) is attached to a graphics `widget` which provides the graphics and a `service` which provides the real time data such as flow rate, paragraph 232, sensor data [57 degrees] indicates a machine type for measuring temperature, the visualization of flow rate and temperature are indicative of a status condition associated with the machine); and
a portable display, configured to display the augmented scene in proximity to the scene (paragraph 29, one or more web browsers inside the mobile device which draw the graphics of the widget on the display screen, paragraph 158, a remote control device with display screen and outward facing video camera, a consumer phone or tablet device, or wearable mobile devices worn on the user's head). However, Fiala does not expressly disclose an infrared camera generating infrared imagery of the machine; and the processor is programmed to:
determine an operating capacity of the machine, wherein the visualization includes the operating capacity relative to operational thresholds for alarm statuses of the machine;
determine the temperature of the machine based at least in part on the infrared imagery;
generate an augmented display including the temperature of the machine determined from the infrared imagery;
wherein the data visualization display presents an option for the user to cycle through various types of data representations;

suppress the data visualization associated with the sensor of the plurality of sensors only when one or more other sensors of the plurality of sensors indicate an aberrant condition; and
wherein a non-contextual display presents non-contextual information, and is configured to be fixed, by a user, at a location on the augmented display to avoid obstructing the augmented scene.
Yajima et al., who also deal with augmented reality, disclose a method for presenting non-contextual information (paragraph 77, in FIG. 3A, the virtual image VI is a standby screen of the OS of the HMD 100).
Fiala, and Yajima et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of presenting non-contextual information, as taught by Yajima et al., to the Fiala system, because this would display supplemental standby information, which may be of interest to the user.
Nishiguchi, who also deals with augmented reality, discloses a method for suppressing the data visualization associated with the sensor of the plurality of sensors only when one or more other sensors of the plurality of sensors indicate an aberrant condition (paragraph 50, The mobile terminal 70 displays the received Air Tag information (specifically, an "Air Tag" visualizing the Air Tag information) by superposing the received Air Tag information over a portion representing the person within the shot image taken by the imaging unit 72, paragraph 122, when the status of the image-forming device 10a resumes the normal state from the abnormal state, the content of the Air Tag information as shown in FIG. 10 is resumed from the content as shown in FIG. 11. Then, an Air Tag based on the Air Tag information of FIG. 10 is displayed in the mobile terminal 70. At this time, the Air Tags for the specific users ("Sato" and "Tanaka") are not displayed). The Air tag visualization may originally be displayed in Fig. 13 and suppressed in the case of Fig. 11.
Fiala, Yajima et al., and Nishiguchi are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of suppressing the data visualization associated with the sensor of the plurality of sensors only when one or more other sensors of the plurality of sensors indicate an aberrant condition, as taught by Nishiguchi, to the Fiala as modified by Yajima et al. system, because it is possible to prevent an Air Tag that is not necessary from being displayed (paragraph 122 of Nishiguchi).
Brackney, who also deals with augmented reality, discloses a method for determining an operating capacity of the machine (column 7, lines 31-40, the server 120 includes hardware and software for receiving and processing communications 152 from the ARBOT client 150 that may include an operator's request for building management data for equipment in a portion of building 140 and, later, requests for additional information for particular pieces of equipment (e.g., for equipment identified in the overlay as underperforming or performing in an unexpected/undesired manner), column 9, lines 17-33, Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, in this case, of an arrow that indicates direction of air flow from the diffusers and also may be colored or otherwise graphically coded to provide information (e.g., color coding is used in this example to indicate flow rate and whether the flow is within or outside of the desired flow range), the diffusers 256, 257 are operating with flow rates within desired ranges as indicated both by the graphical portions 373 and 377 and by the textual portions 374, 378 of the objects 372, 376. However, the diffuser 358 is operating with low flow (out of range, for example) as shown by graphical and textual portions 382, 384), wherein the visualization includes the operating capacity relative to operational thresholds for alarm statuses of the machine (column 9, lines 34-52, ARBOT server may determine this fault or underperformance condition by processing the building management data from a building EMS (which may include a flag or fault for the diffuser 258 indicating the low flow condition) and create a fault indicator or warning icon 390 for the diffuser 258, The box 392 may also include in the text 394 or otherwise an indication that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) or to record this problem and initiate further maintenance actions for the diffuser 258). The color coding indicating the flow rate corresponds to the operating capacity of the machine. As shown in Fig. 3, arrow 382 is a different color and diffuser 258 is underperforming, or not performing efficiently within the operating capacity of the machine. The operating capacity is relative to an operational threshold for alarm status 394 to appear.

Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining an operating capacity of the machine, wherein the visualization includes the operating capacity relative to operational thresholds for alarm statuses of the machine, as taught by Brakney, to the Fiala as modified by Yajima et al., and Nishiguchi system, because he building management system with an ARBOT server and mobile clients is envisioned as providing a transformative tool for commissioning, monitoring, and interacting with building systems to provide a higher level of operating efficiency over a facility's useful life. A client-server model is used to transparently provide building operators with contextually useful information regarding building performance while onsite and proximate to the corresponding building equipment (column 6, lines 25-33 of Brackney).
Jones et al., who also deal with electronic displays, disclose a method for using an infrared camera generating infrared imagery of a machine (paragraph 55, FIG. 7 illustrates an image of multiple electrical breaker cabinets showing the gradients of temperatures across the set of electrical breaker cabinets);
determine the temperature of the machine based at least in part on the infrared imagery (paragraph 55, The temperature differences and absolute temperature across the images are stored as metadata as well as potentially the IR image itself);
wherein the data visualization includes the temperature of the machine determined from the infrared reading (paragraph 55, The Infrared Technology (IR) wearable device technology allows detection of equipment problems through thermal temperatures, including temperature differences and absolute temperature).
Fiala, Yajima et al., Nishiguchi, Brackney, and Jones et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of using an infrared camera generating infrared imagery of a machine; and determine the temperature of the machine based at least in part on the infrared imagery, wherein the data visualization includes the temperature of the machine determined from the infrared reading, as taught by Jones et al. to the Fiala as modified by Yajima et al., Nishiguchi, and Brackney system, to generate an augmented display including the temperature of the machine determined from the infrared imagery, because this would present the analysis utilizing an attached IR camera to a mobile device in order to look for thermal anomalies including overheating components or change in temperature of equipment. This helps identify equipment problems before expensive failures occur (paragraph 55 of Jones et al.).
Govindan, who also deals with electronic displays, discloses a method wherein the data visualization display presents an option for the user to cycle through various types of data representations (paragraph 89, other types of 3D visualizations, such as, for example, pie charts and donut charts, can also can be generated. In the user input query, the methods 400, 500, and 600 can obtain a user's input parameter of a desired chart type for an output model, paragraph 136, interactions corresponding to selected interaction controls for an AR or VR visualization can be used to modify the AR or VR visualization based on at least one of: explicit user selection of a query parameter, a shape change selection, a measure (e.g., an analytics performance metric or KPI), or chart type of the corresponding AR or VR visualization).
Fiala, Yajima et al., Nishiguchi, Brackney, Jones et al., and Govindan are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the data visualization display presents an option for the user to cycle through various types of data representations, as taught by Govindan, to the Fiala as modified by Yajima et al., Nishiguchi, Brackney system, and Jones et al. system, because more user-friendly models can be generated based on user inputs (paragraph 89 of Govindan).
Bhatt et al., who also deal with electronic displays, disclose a method wherein a display is configured to be fixed, by a user (paragraph 26, positioning a[n] element adjacent to an edge of the GUI 100 can cause the element to attach itself to the adjacent edge of the GUI 100 (e.g., the element becomes "docked" or "locked")), at a location to avoid obstructing the scene (paragraph 28, docked elements can be prevented from overlaying or obscuring other elements).
Fiala, Yajima et al., Nishiguchi, Brackney, Jones et al., Govindan, and Bhatt et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein a display is configured to be fixed, by a user, at a location to avoid obstructing the scene, to the non-contextual display of Fiala as modified by Yajima et al., Nishiguchi, Brackney system, Jones et al., and Govindan system, to avoid obstructing the augmented scene, because the user tends to be able 

	With respect to claim 2, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 1, wherein the camera, the display, and the processor are integrated into a single unit (Fiala: paragraph 152, FIG. 15 shows a system diagram of a Multi-Camera Array used in a wearable AR/VR (Augmented Reality, Virtual Reality) helmet. Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers and features to calculate the position and orientation of the helmet with respect to the environment). The HMD has the camera, display, and processor integrated into a single unit.
	With respect to claim 3, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 2, wherein the single unit is a head-mounted display (Fiala: paragraph 152, FIG. 15 shows a system diagram of a Multi-Camera Array used in a wearable AR/VR (Augmented Reality, Virtual Reality) helmet. Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers and features to calculate the position and orientation of the helmet with respect to the environment).

	With respect to claim 5, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 1, wherein the This invention discloses a method for easily creating and deploying graphics for remote monitoring of computerized information using "augmented reality" (AR) applications. Fiducial markers as two dimensional patterns are placed in the environment and are detected by the image sensor on a mobile device).
With respect to claim 6, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 1, wherein the data visualization is color-coded to indicate a status of the machine (Nishiguchi: paragraph 126, the display colors may be altered depending on the status of the image-forming device 10. Specifically, when the image-forming device 10 is in the "failure" state, the Air Tag for the administrating user relating to the "failure" state may be shown in "red", and when the image-forming device 10 is in the "paper problem (paper jam)" state, the Air Tag for the user currently in use relating to the "paper problem" state may be shown in "yellow"). It would have been obvious to apply the method wherein the data visualization is color-coded to indicate a status of the machine, because this would allow a user to determine the status of the machine at a glance.
	
With respect to claim 8, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose a method for generating an augmented reality display of a scene, comprising the steps of:
	receiving, from a camera, imagery of a scene (Fiala: paragraph 147, FIG. 10 shows an example of fiducial markers being used for remote control. Content shown depends on a fiducial marker seen by an outward facing video camera, paragraph 152, Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers);
receiving, from an infrared camera, imagery of the scene (Jones et al.: paragraph 55, FIG. 7 illustrates an image of multiple electrical breaker cabinets showing the gradients of temperatures across the set of electrical breaker cabinets);
	wherein the imagery of the scene includes a machine with at least one machine-readable indicium associated with a sensor (Fiala: paragraph 149, FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery, paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle) and manual, blueprint, schematic information available (right) are shown in the visualization, paragraph 250, FIG. 52 shows the information from a computer screen in the main control room in the left figure, which is often desired on mobile devices (middle figure) when out at the facility (outside image right figure). A marker is affixed to the relevant object and it is desired for the user to access the relevant bit of information from the control screen);
processing the imagery of the scene to identify the machine-readable indicium (Fiala: paragraph 29, Software, firmware, or hardware in said mobile device that can recognize said fiducial markers in the imagery captured by said mobile device's camera);
processing the infrared imagery of the scene to determine a temperature (Jones et al.: paragraph 55, The temperature differences and absolute temperature across the images are stored as metadata as well as potentially the IR image itself);
Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, c) Software, firmware, or hardware in said mobile device that can recognize said fiducial markers in the imagery captured by said mobile device's camera, the marker printed and mounted on the object is used to determine the sensor associated with the marker);
retrieving, from the sensor, sensor data for the machine (Fiala: paragraph 215, Each marker ID (eg. 11,12,13) is attached to a graphics `widget` which provides the graphics and a `service` which provides the real time data such as flow rate, flow rate is obtained from a sensor);
determining an operating capacity of the machine based on the sensor data (Brackney: column 7, lines 31-40, the server 120 includes hardware and software for receiving and processing communications 152 from the ARBOT client 150 that may include an operator's request for building management data for equipment in a portion of building 140 and, later, requests for additional information for particular pieces of equipment (e.g., for equipment identified in the overlay as underperforming or performing in an unexpected/undesired manner), column 9, lines 17-33, Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, in this case, of an arrow that indicates direction of air flow from the diffusers and also may be colored or otherwise graphically coded to provide information (e.g., color coding is used in this example to indicate flow rate and whether the flow is within or outside of the desired flow range), the diffusers 256, 257 are operating with flow rates within desired ranges as indicated both by the graphical portions 373 and 377 and by the textual portions 374, 378 of the objects 372, 376. However, the diffuser 358 is operating with low flow (out of range, for example) as shown by graphical and textual portions 382, 384);
generating a data visualization based on the sensor data for the machine (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, the flow rate is converted to generate a data visualization in numerical form);
presenting the data visualization on a data visualization display (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate is shown as the data visualization display, Fiala: paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle), and manual, blueprint, schematic information available (right) are shown in the visualization, said data is shown as the data visualization display),
wherein a type of the data visualization is indicative of a type of machine associated with the sensor (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate indicates a machine type for measuring flow, Fiala: paragraph 232, sensor data [57 degrees] indicates a machine type for measuring temperature);
wherein the data visualization display presents an option for the user to cycle through various types of data representations (Govindan: paragraph 89, other types of 3D visualizations, such as, for example, pie charts and donut charts, can also can be generated. In the user input query, the methods 400, 500, and 600 can obtain a user's input parameter of a desired chart type for an output model, paragraph 136, interactions corresponding to selected interaction controls for an AR or VR visualization can be used to modify the AR or VR visualization based on at least one of: explicit user selection of a query parameter, a shape change selection, a measure (e.g., an analytics performance metric or KPI), or chart type of the corresponding AR or VR visualization);
wherein the data visualization includes the operating capacity relative to operational thresholds for alarm statuses (Brackney: column 9, lines 34-52, ARBOT server may determine this fault or underperformance condition by processing the building management data from a building EMS (which may include a flag or fault for the diffuser 258 indicating the low flow condition) and create a fault indicator or warning icon 390 for the diffuser 258, The box 392 may also include in the text 394 or otherwise an indication that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) or to record this problem and initiate further maintenance actions for the diffuser 258) and the temperature determined from the infrared imagery (Jones et al.: paragraph 55, The temperature differences and absolute temperature across the images are stored as metadata as well as potentially the IR image itself, Fig. 7);
overlaying the data visualization on the imagery of the scene in proximity to the machine-readable indicium to form an augmented scene (Fiala: paragraph 149, FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery) when the sensor data is indicative of an aberrant condition (Nishiguchi: paragraph 123, when the status of the image-forming device 10a changes again (the status change from the normal state to the abnormal state), and the Air Tag information changes from the content shown in FIG. 10 to the content shown in FIG. 11 (in other words, when the specification information DM is altered), the Air Tags based on the Air Tag information of FIG. 11 are again displayed in the mobile terminal 70);
suppressing data visualization associated with at least one other sensor on the augmented screen (Nishiguchi: paragraph 122, an Air Tag based on the Air Tag information of FIG. 10 is displayed in the mobile terminal 70. At this time, the Air Tags for the specific users ("Sato" and "Tanaka") are not displayed);
displaying the augmented scene on a display in proximity to the scene (Fiala: paragraph 29, one or more web browsers inside the mobile device which draw the graphics of the widget on the display screen, paragraph 158, a remote control device with display screen and outward facing video camera, a consumer phone or tablet device, or wearable mobile devices worn on the user's head); and
displaying at least one supplemental display on the display (Bhatt et al.: paragraph 26, FIG. 2 is an example of the graphical user interface 100 wherein the movable elements 110, 120, and 130 have been relocated, movable elements 1120 or 130 as supplemental displays) including non-contextual information (Yajima et al.: paragraph 77, in FIG. 3A, the virtual image VI is a standby screen of the OS of the HMD 100),

wherein the supplemental display is fixed at a location by the user (Bhatt et al.: paragraph 26, positioning a[n] element adjacent to an edge of the GUI 100 can cause the element to attach itself to the adjacent edge of the GUI 100 (e.g., the element becomes "docked" or "locked")) to avoid obstructing the augmented scene (Bhatt et al.: paragraph 28, docked elements can be prevented from overlaying or obscuring other elements).

	With respect to claim 9, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the method of claim 8, wherein the camera and the display are integrated into a head-mounted display (Fiala: paragraph 152, FIG. 15 shows a system diagram of a Multi-Camera Array used in a wearable AR/VR (Augmented Reality, Virtual Reality) helmet. Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers and features to calculate the position and orientation of the helmet with respect to the environment). The camera and display are integrated on a head-mounted display, as in Fig. 15.
With respect to claim 11, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the method of claim 8, as executed by the system claim 6; see rationale for rejection of claim 6.
	With respect to claim 12, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the method of claim 8, wherein the data when the status of the image-forming device 10a resumes the normal state from the abnormal state, the content of the Air Tag information as shown in FIG. 10 is resumed from the content as shown in FIG. 11. Then, an Air Tag based on the Air Tag information of FIG. 10 is displayed in the mobile terminal 70. At this time, the Air Tags for the specific users ("Sato" and "Tanaka") are not displayed).
With respect to claim 13, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the method of claim 8, wherein data from a plurality of sensors for the machine is combined to generate the data visualization (Fiala: paragraph 29, b) Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system). Fiala discloses in another embodiment (paragraph 209, FIG. 31 shows an industrial augmented reality application using a web-browser to display a graphical interaction experience for the user. This figure shows what would be on the display of a hand-held or wearable device. The blue graphic is overlaid over the video or still image captured from the device. In this example a blue line links the graphic to a marker to confirm to the user which machine is being interfaced to), which implies multiple machines for displaying blue graphics overlaid over the video or still image. Therefore, it would have been obvious to combine the data from a plurality of sensors (from the corresponding machines) to generate the data visualization.

a remote control and/or augmented reality system for industry applications that provides industrial SCADA (industrial automation acronym for Supervisory Control And Data Acquisition) interaction, it is deemed inherent such as system comprises a computer-storage media) that, when executed by a processor, perform a method of generating an augmented reality display of a scene, the method comprising the steps of:
	receiving data from a plurality of sensors associated with a respective plurality of machines (Fiala: paragraph 29, b) Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, paragraph 149, FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery, paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle) and manual, blueprint, schematic information available (right) are shown in the visualization, Fiala: paragraph 250, FIG. 52 shows the information from a computer screen in the main control room in the left figure, which is often desired on mobile devices (middle figure) when out at the facility (outside image right figure). A marker is affixed to the relevant object and it is desired for the user to access the relevant bit of information from the control screen, markers from a plurality of systems in Fig. 12, Fig. 32, and Fig. 52);
Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, c) Software, firmware, or hardware in said mobile device that can recognize said fiducial markers in the imagery captured by said mobile device's camera, the marker printed and mounted on the object is used to determine the sensor associated with the marker);
	receiving imagery of a scene, wherein the imagery includes at least one visible machine-readable indicium (Fiala: paragraph 147, FIG. 10 shows an example of fiducial markers being used for remote control. Content shown depends on a fiducial marker seen by an outward facing video camera, Fiala: paragraph 152, Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers);
receiving infrared imagery of the scene (Jones et al.: paragraph 55, FIG. 7 illustrates an image of multiple electrical breaker cabinets showing the gradients of temperatures across the set of electrical breaker cabinets);
determining, based on the visible machine-readable indicium, a sensor of the plurality of sensors (Fiala: paragraph 29, Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, c) Software, firmware, or hardware in said mobile device that can recognize said fiducial markers in the imagery captured by said mobile device's camera, the marker printed and mounted on the object is used to determine the sensor associated with the marker);
the server 120 includes hardware and software for receiving and processing communications 152 from the ARBOT client 150 that may include an operator's request for building management data for equipment in a portion of building 140 and, later, requests for additional information for particular pieces of equipment (e.g., for equipment identified in the overlay as underperforming or performing in an unexpected/undesired manner), column 9, lines 17-33, Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, in this case, of an arrow that indicates direction of air flow from the diffusers and also may be colored or otherwise graphically coded to provide information (e.g., color coding is used in this example to indicate flow rate and whether the flow is within or outside of the desired flow range), the diffusers 256, 257 are operating with flow rates within desired ranges as indicated both by the graphical portions 373 and 377 and by the textual portions 374, 378 of the objects 372, 376. However, the diffuser 358 is operating with low flow (out of range, for example) as shown by graphical and textual portions 382, 384);
determining a temperature of the respective machine based at least in part on the infrared imagery (Jones et al.: paragraph 55, The temperature differences and absolute temperature across the images are stored as metadata as well as potentially the IR image itself);
generating a data visualization from the data received from the determined sensor (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, the flow rate is converted to generate a data visualization in numerical form);
present the data visualization on a data visualization display (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate is shown as the data visualization display, Fiala: paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle), and manual, blueprint, schematic information available (right) are shown in the visualization, said data is shown as the data visualization display),
wherein a type of the data visualization is indicative of a type of machine associated with the sensor (Fiala: paragraph 215, FIG. 12 shows the flow rate widget drawn over top of a video or still image for an augmented reality application on a mobile device, flow rate indicates a machine type for measuring flow, Fiala: paragraph 232, sensor data [57 degrees] indicates a machine type for measuring temperature);
wherein the data visualization display presents an option for the user to cycle through various types of data representations (Govindan: paragraph 89, other types of 3D visualizations, such as, for example, pie charts and donut charts, can also can be generated. In the user input query, the methods 400, 500, and 600 can obtain a user's input parameter of a desired chart type for an output model, paragraph 136, interactions corresponding to selected interaction controls for an AR or VR visualization can be used to modify the AR or VR visualization based on at least one of: explicit user selection of a query parameter, a shape change selection, a measure (e.g., an analytics performance metric or KPI), or chart type of the corresponding AR or VR visualization);
ARBOT server may determine this fault or underperformance condition by processing the building management data from a building EMS (which may include a flag or fault for the diffuser 258 indicating the low flow condition) and create a fault indicator or warning icon 390 for the diffuser 258, The box 392 may also include in the text 394 or otherwise an indication that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) or to record this problem and initiate further maintenance actions for the diffuser 258) and the temperature determined from the infrared imagery (Jones et al.: paragraph 55, The temperature differences and absolute temperature across the images are stored as metadata as well as potentially the IR image itself, Fig. 7);
displaying the data visualization (Fiala: paragraph 149, FIG. 12 shows an industrial application with sensor data. Overlaid graphics placed on still or live video image over top of where detected markers are seen in the input imagery) on a portion of a display separate from the imagery of the scene to form an augmented scene (Chen et al.: paragraph 28, The computer may also render the list 31 of parts for each instruction and any parts not yet identified along with the parts icons 24, 26);
suppressing the data visualization when one or more other sensors indicate an aberrant condition (Nishiguchi: paragraph 50, The mobile terminal 70 displays the received Air Tag information (specifically, an "Air Tag" visualizing the Air Tag information) by superposing the received Air Tag information over a portion representing the person within the shot image taken by the imaging unit 72, Nishiguchi: paragraph 122, when the status of the image-forming device 10a resumes the normal state from the abnormal state, the content of the Air Tag information as shown in FIG. 10 is resumed from the content as shown in FIG. 11. Then, an Air Tag based on the Air Tag information of FIG. 10 is displayed in the mobile terminal 70. At this time, the Air Tags for the specific users ("Sato" and "Tanaka") are not displayed. The Air tag visualization may originally be displayed in Fig. 13 and suppressed in the case of Fig. 11),
displaying data visualization associated with the one or more other sensors indicative of the aberrant condition (Nishiguchi: paragraph 123, when the status of the image-forming device 10a changes again (the status change from the normal state to the abnormal state), and the Air Tag information changes from the content shown in FIG. 10 to the content shown in FIG. 11 (in other words, when the specification information DM is altered), the Air Tags based on the Air Tag information of FIG. 11 are again displayed in the mobile terminal 70); and
displaying the augmented scene on the display to the user (Fiala: paragraph 29, one or more web browsers inside the mobile device which draw the graphics of the widget on the display screen, paragraph 158, a remote control device with display screen and outward facing video camera, a consumer phone or tablet device, or wearable mobile devices worn on the user's head);
	displaying non-contextual information (Yajima et al.: paragraph 77, in FIG. 3A, the virtual image VI is a standby screen of the OS of the HMD 100) by a non-contextual FIG. 2 is an example of the graphical user interface 100 wherein the movable elements 110, 120, and 130 have been relocated, movable elements 1120 or 130 as at least one of non-contextual displays for displaying non-contextual data)
wherein the non-contextual display is configurable by the user (Bhatt et al.: paragraph 27, the movable elements 110, 120, and 130 can be docked or undocked through use of a docking button), and
wherein a fixed location of the non-contextual display is configurable by the user (Bhatt et al.: paragraph 26, positioning a[n] element adjacent to an edge of the GUI 100 can cause the element to attach itself to the adjacent edge of the GUI 100 (e.g., the element becomes "docked" or "locked")) to avoid obstructing the augmented scene (Bhatt et al.: paragraph 28, docked elements can be prevented from overlaying or obscuring other elements).

	With respect to claim 15, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the media of claim 14, wherein the display and the camera are integrated into a head-mounted display (Fiala: paragraph 152, FIG. 15 shows a system diagram of a Multi-Camera Array used in a wearable AR/VR (Augmented Reality, Virtual Reality) helmet. Several outward facing cameras are rigidly mounted to the helmet and aimed outwards to track markers and features to calculate the position and orientation of the helmet with respect to the environment).
	With respect to claim 16, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the media of claim 14, wherein the FIG. 11 illustrates the second embodiment of the mobile device component of the system where a mobile phone or tablet is used instead of the custom made remote control device of FIG. 10. In this way the 2nd embodiment can be implemented fully in software. Similar to the remote control device of FIG. 10 the phone or tablet contains an outward facing image sensor, a micro-computer, paragraph 246, the mobile device could be a smartphone or tablet where the imagery is drawn on top of the video or still image in positions which are a function of the image location of the fiducial markers in such a way to improve the visual quality of the view).
	With respect to claim 19, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the media of claim 14, for implementing the method claim 12; see rationale for rejection of claim 12.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (U.S. PGPUB 20170249745) in view of Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), Bhatt et al. (U.S. PGPUB 20110119609), and further in view of Lee (U.S. PGPUB 20100171705).
	With respect to claim 4, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 1, wherein the camera and the display are integrated into a head-mounted display (Fiala: paragraph 29, a) a mobile device with an outward facing video or still image capture, a display, a micro-computer, and a network connection) and the processor is integrated into a a system where there is a two stage process of communications between the mobile device and the server providing the widget functionality, where the two stages are: 1) the downloading of the visual appearance and functional software code in the first interaction with the server, and 2) a periodic request for real time SCADA data to update the widget, such as steam pressure, voltage, etc from a system element). The server comprises a processor integrated into a central controller distinct form the HMD. However, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. do not expressly disclose the machine-readable indicium is displayed by electrophoresis.
	Lee, who also deals with electronic displays, discloses a machine-readable indicium is displayed by electrophoresis (paragraph 15, voltage is applied to the lower electrode layer 14a, the ink layer 14b displays a colored or black/white symbol through the movement of particles according to an applied electric field (that is, the electrophoresis)).
Fiala, Yajima et al., Brackney, Nishiguchi, Jones et al., Govindan, Bhatt et al., and Lee are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method such that the machine-readable indicium is displayed by electrophoresis, as taught by Lee, to the Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. system, because this would implement the display using alternative display technology.


	With respect to claim 7, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the system of claim 1. However, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. do not expressly disclose the machine-readable indicium includes a plurality of infrared light-emitting diodes.
	Beall et al., who also deal with augmented reality, discloses a method wherein the machine-readable indicium includes a plurality of infrared light-emitting diodes (paragraph 39, a marker tracking device may include one or more markers, a given marker comprised of an LED which emits an infrared signal (e.g., a binary encoded pattern)).
	Fiala, Yajima et al., Nishiguchi, Brackney, Jones et al., Govindan, Bhatt et al., and Beall et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the machine-readable indicium includes a plurality of infrared light-emitting diodes, as taught by Beall et al., to the Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. system, because this would provide additional marker implementations for an AR system.

s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (U.S. PGPUB 20170249745) in view of Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), Bhatt et al. (U.S. PGPUB 20110119609), and further in view of Maggiore (U.S. PGPUB 20130278635).
	With respect to claim 10, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the method of claim 8. However, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. do not expressly disclose the machine-readable indicium is a bar code.
	Maggiore, who also deals with augmented reality, discloses the machine-readable indicium is a bar code (paragraph 147, The variable marker can comprise optical markers, such as bar codes, two-dimensional bar code).
	Fiala, Yajima et al., Nishiguchi, Brackney, Jones et al., Govindan, Bhatt et al., and Maggiore are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the machine-readable indicium is a bar code, as taught by Maggiore, to the Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. system, because this would provide additional marker implementations for an AR system.
With respect to claim 20, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, Bhatt et al., and Maggiore disclose the media of claim 14, wherein the machine-readable indicium is a quick-response code (Maggiore: paragraph The variable marker can comprise optical markers, such as bar codes, two-dimensional bar code, QR-codes color codes).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Fiala (U.S. PGPUB 20170249745) in view of Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), Bhatt et al. (U.S. PGPUB 20110119609), and further in view of Chen et al. (U.S. PGPUB 20120075343).
With respect to claim 17, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the media of claim 14, wherein the scene includes a plurality of machine-readable indicia, and wherein data visualizations for each of the associated plurality of sensors are overlain on the scene in the augmented scene (Fiala: paragraph 29, b) Fiducial marker patterns printed and mounted on objects or locations of interest such as machines, sensors, valves, storage tanks, and other objects and locations of relevance in an industrial automation system, paragraph 232, FIG. 32 shows an industrial augmented reality application visualization. Logistics data (left), sensor data (middle) and manual, blueprint, schematic information available (right) are shown in the visualization). Fiala discloses in another embodiment (paragraph 209, FIG. 31 shows an industrial augmented reality application using a web-browser to display a graphical interaction experience for the user. This figure shows what would be on the display of a hand-held or wearable device. The blue graphic is overlaid over the video or still image captured from the device. In this example a blue line links the graphic to a marker to confirm to the user which machine is being interfaced to), which implies multiple machines for displaying blue graphics overlaid over the video or still image. Therefore, it would have been obvious to display data visualizations for each of the plurality of sensors (from the corresponding machines) to be overlain on the scene in the augmented scene.
Chen et al. disclose a plurality of machine-readable indicia other than the visible machine-readable indicia (paragraph 27, Small parts such as flat washers or bolts are placed in separate bins 19 and provided with readily identifiable and unique fiducial marks 21, render icons 26 with location indicators 27 for parts outside the current FOV over the acquired images of the scene on a display 29). Fiducial marks outside the current FOV are not visible. It would have been obvious to include machine-readable medium other than the visible machine-readable indicia, because this would account for all parts in the scene.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (U.S. PGPUB 20170249745) in view of Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), Bhatt et al. (U.S. PGPUB 20110119609), and further in view of Dragnea (U.S. PGPUB 20150062157).
With respect to claim 18, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. disclose the media of claim 14, for implementing the system of 6; see rationale for rejection of claim 6. However, Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. 
Dragnea, who also deals with augmented reality, discloses data visualization is displayed over only one eye of the user (paragraph 34, the supplemental information can be displayed for only one eye).
Fiala, Nishiguchi, Brackney, Jones et al., Govindan, Bhatt et al., and Dragnea are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method such that the data visualization is displayed only over one eye of the user, as taught by Dragnea, to the Fiala as modified by Yajima et al., Nishiguchi Brackney, Jones et al., Govindan, and Bhatt et al. system, because improve the user experience so that the user is not overwhelmed with information (paragraph 34 of Dragnea).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. Applicant argues that it would not be obvious to combine Fiala with art teaching a customizable non-contextual display (bottom of page 10 to top of page 11 of remarks). In response to applicant's argument that Fiala teaches away from both a supplemental display and a display wherein the fixed position can be configured by the user, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant has not cited a portion in Fiala that explicitly prohibits such a modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20190351985 to Adamson for a method of displaying date and time at a fixed position
U.S. PGPUB 20060064716 to Sull for a method of moving date and time information
U.S. PGPUB 20150160804 to Fujimoto et al. for a method of moving date and time information to avoid an image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/2/21